Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application and preliminary amendment filed on August 22, 2019.
Claims 1, 3, 4, 8, 9, 11, 12, 16, 17, 19, 20, 22, 23, 25 and 26 have been amended.
Claims 27 and 28 have been added.
Claims 5-7, 10, 13-15, 18, 21 and 24 have been canceled.
Claims 1-4, 8, 9, 11, 12, 16, 17, 19, 20, 22, 23 and 25-28 are currently pending and have been examined. 
Information Disclosure Statement
The Information Disclosure Statement filed on August 22, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 25 recites enabling users to trade on development rights with other users.
The specification at [0028] states, “enable users to trade on such development rights with other users, according to their manifestation in the economic plans” without providing any description, details, website information, etc. as to how users are enabled to trade development rights.  This does not provide an adequate description and therefore, the inventor has not demonstrated possession of this claim limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8, 9, 11, 12, 16, 17, 19, 20, 22, 23 and 25-28  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method (claim 1) and a system (claim 26).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) selecting an area for evaluating an urban renovation project therein; receiving urban renovation data; identifying at least one building within the selected area, that is suitable for urban renovation by comparing data related to the at least one building with the urban renovation data; receiving current architectural data for the at least one building; receiving data related to building rights and requirements for the at least one building; and generating at least one work plan from the received data.
The Examiner asserts that the claims 1 and 26 recite a certain method of organizing human activity, specifically, commercial or legal interactions, such as typically performed by an architecture/engineer.  Further, the analysis of an urban renovation project using building data, renovation data, architectural data and building rights and requirements data to generate a work plan is a mental process that can be carried out by a human user with pen and paper.  The specification at [003] “Currently, each step of the urban renovation process is conducted manually by one or more different professionals. For example, several architects and engineers plan the constructions plans, account managers and economists study the economical information and lawyers study the legal rights. Each of the professionals works separately, disregarding the considerations taken by the other professionals. This may lead to limited20 and sometimes completely wrong estimation regarding the feasibility of an urban renovation project for a particular building, street, area or the entire city. There is a need for a computerized system that will receive all the necessary information from different databases and will replace the work of all the various professional while taking into account the mutual effect of all the considerations from all aspects of the urban renovation25 process on the final plans.”
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of evaluating an urban renovation project to generate a work plan is a certain method of organizing human activity. The recitations of “by the controller” and “from a database”, do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0050].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of receiving, identifying and generating by a controller are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-4, 8, 9, 11, 12, 16, 17, 19, 20, 22, 23, 25, 27 and 28 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitation that further narrow the scope of the independent claims through specifying criteria for evaluating a project and generating the work plan. Similar to the independent claims, the dependent claims generally “apply” the concept of evaluating an urban renovation project to generate a work plan. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 26.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 9, 17, 19, 20, 22, 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo-Fernandez (US Pub. No. 2014/0278280) in view of Property Shark (retrieved from the Internet Archive at https://web.archive.org/web/20160928023412/http://www.propertyshark.com/mason/developers).
Claims 1, 2, 3, 4, 26 and 27:  Pardo-Fernandez discloses:
selecting an area for evaluating an urban renovation project therein; (Fig. 3: “Gather site information”; Fig. 5F; [0009]: site specific data)
 receiving, by a controller, urban renovation data from a first database; ([0072]: zoning constraints; [0073]: type of building and zoning; [0075]: contextual questionnaire collects urban context to match and arrange buildings)
receiving, by the controller, from a second database, current architectural data for the at least one building; ([0051]: In Step 5 of Phase I the system's workflow navigator requests selection of architectural style 446, as allowed by the zoning ordinance in place, including architectural standards. As a brief audiovisual/written/graphic conceptual introduction is generated, the fundamental choice between modem 447 and traditional 448 architectural styles may be explained, and locally relevant examples of both illustrated. If the traditional option is selected, the system may identify whether very defined and strong stylistic precedents characterize the local building culture, by searching within its internal traditional styles database 449, and may request the user to choose among fitting historical building styles that are still or should be part of the local living building tradition 450. [0053])
receiving, by the controller, data related to building rights and requirements, from a third database, for the at least one building; and ([0073]: The user may also be asked questions related to the functional use of the building to be placed on the site. Questions may include, for example, questions related to a type of building (e.g., residential, commercial, civic, etc.). The zoning questionnaire may also include questions related to the proposed building's disposition on the lot, such as the lot occupancy, building setbacks, distance between main building and any outbuildings, etc. The questionnaire may also seek to obtain building configuration information, such as information about building enclosures, heights, openings, encroachments, street screens, etc. Any architectural standards associated with the zone in which the site is located may also be obtained via the questionnaire. Such information may include any restrictions or requirements related to, for example, roof standards, building wall materials, arcades, porches/balconies, fences/walls/hedges, awnings/canopies, chimneys, gutters/downspouts, swimming pools, greenhouses, colors, etc. The questionnaire may also present questions related to any parking calculations and standards, loading standards, landscape standards, sustainability standards, and/or other zoning related information. An example of a detailed zoning questionnaire that may be presented in shown in Appendix A.)
generating, by the controller, at least one work plan from the received data ([0009] and [0066]: After confirmation of all construction materials, products and selections, a complete set of Construction Documents including, but not limited to, Working Drawings and Specifications, and a final Construction Cost Estimate, are generated as the final output 480; [0073]: parking calculations and standards).
Pardo-Fernandez discloses renovation of building stock in existing towns ([0007]) but does not expressly disclose identifying, by the controller, at least one building within the selected area, that is suitable for urban renovation by comparing data related to the at least one building with the urban renovation data.
Property shark, however, discloses using criteria to find suitable investment real estate properties for development that meet criteria including zoning data, available air rights and floor area ratios. (page 1-2: “Development opportunities”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying a building in a selected area that is suitable for urban renovation by comparing data, as disclosed by Property Shark in the system disclosed by Pardo-Fernandez, for the motivation of providing a method of enabling users to find property history, comparables and ownership information that would normally take days to research. (Property Shark; page 2; “Robert S. Klein” quote).
Claims 8 and 9:  Pardo-Fernandez discloses combining cost-related data with a work plan to produce an economic plan pertaining to stakeholders, including building contractors and entrepreneurs. ([0050]; [0055]-[0058]).
Claims 17, 19 and 20:  Pardo-Fernandez discloses an economic plan that includes cost of renovation ([0055]-[0056]: modify metrics associated with costs (thus receiving an update to cost-related data and updating the work plan); [0063]-[0064]: building designs are generated based on a economical and a greener choice and an architect’s choice (i.e., using stakeholder data to generate updated work plans, as well as other choices which allow optimizing based on materials, manufacturers and products of the user’s preference.)) 
Claims 22 and 28:  Pardo-Fernandez discloses iteratively optimizing work plans and economic plans based on updated cost-related data. ([0056]; [0061]).

Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo-Fernandez in view of Property Shark in view of Cavin et al. (US Pub. No. 2006/0282358).
Claims 11, 12 and 16:  Pardo-Fernandez discloses an economic plan that includes cost of renovation ([0055]-[0056]: modify metrics associated with costs (thus receiving an update to cost-related data and updating the work plan); [0063]-[0064]: building designs are generated based on a economical and a greener choice and an architect’s choice (i.e., using stakeholder data to generate updated work plans, as well as other choices which allow optimizing based on materials, manufacturers and products of the user’s preference.)
Pardo-Fernandez does not disclose rent or a population’s ability to pay rent, their standard of living or predicted influx. 
Cavin, however, discloses training an investor in market dynamics of real estate prices ranges and locations (Fig. 2A; 130, thus updating prices of apartments.  Also; [0006]: all investors need to know rent payment history (i.e., ability to withstand payments).  Property Shark discloses receiving information from web sites.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included socio-economic data regarding prices and abilities to withstand payments, as disclosed by Cavin in the system disclosed by Pardo-Fernandez, for the motivation of providing a method of assisting real estate investors in property acquisition. (Cavin; [0002]).

Claims 23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Pardo-Fernandez in view of Property Shark in view of Official Notice.
Claim 23:  Pardo-Fernandez discloses making selections ([0065]) but does not disclose producing a tender.
The Examiner takes Official Notice that it is old and well known to put out a tender (or Request for Proposal or bid) on a project and to make a final selection based on the offers and criteria.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included to put out a tender (or Request for Proposal or bid) on a project and to make a final selection based on the offers and criteria, in the system disclosed by Pardo-Fernandez, for the motivation of providing a method of awarding a contract to a builder.
Claim 25:  Pardo-Fernandez does not disclose enabling users to trade on developmental rights.
However, Pardo-Fernandez discloses a network 150 (Fig. 1) and system members community 260 (Fig. 2).  The Examiner takes Official Notice that such a network and community members enables the ability to trade between members.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included enabling the ability to trade between members, in the system disclosed by Pardo-Fernandez, for the motivation of facilitating the securing of venture capital and thus allowing a user to better allocate risk associated with the real estate investment.
Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629